Citation Nr: 0526497	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
left wrist.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The appellant had active military service from June 1966 to 
June 1986.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2002 rating decision by 
the St. Petersburg, Florida, Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that declined to 
reopen a claim for service connection for bilateral shoulder 
arthritis and arthritis of the left wrist.

The RO has in part certified this matter for review of its 
determination that the appellant did not submit new and 
material evidence to reopen a claim for a left wrist 
disorder, last denied in March 2000 and not appealed.  
However, applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 
19.35.    

The record indicates that by rating decision dated in May 
1987, service connection was denied for the residuals of a 
fracture of the left wrist.  Although the appellant filed a 
timely Notice of Disagreement and a Statement of the Case  
was issued, he did not file a Substantive Appeal.  He sought 
to reopen his claim by application received in December 1999.  
Accordingly, the Board presently reviews the claim with a 
view towards determining whether the appellant has submitted 
new and material evidence since the May 1987 rating decision.  
See Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).   It is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each issue before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  Barnett, 83 F.3d at 1383.
 
As to service connection for the bilateral shoulder disorder, 
the claim was denied by rating decision dated in March 2000, 
on the basis that the claim was not "well-grounded."  On 
November 9, 2000, the Veterans Claims Assistance Act 
("VCAA") was enacted.  106 P.L. 475, 114 Stat. 2096 (2000).  
Among other things, the VCAA eliminated the concept of a 
well-grounded claim.  The legislation provided an exception 
to the finality rule, pursuant to section 7(b), that all 
claims denied as not well-grounded beginning on July 14, 1999 
were to be adjudicated as if the denial had not been made.

In compliance with the VCAA, the RO conducted a "VCAA" 
readjudication of the claim in a December 2001 rating 
decision, and denied the claim.  That same month, the 
appellant requested the RO to "reopen" the claim.  As a 
result, the RO reopened and reviewed the claim in a March 
2002 rating decision under the "new and material evidence" 
standard.   See 38 CFR 3.104(a) (2004) (a decision of the 
agency of original jurisdiction ("AOJ") is final and 
binding upon all VA field offices as to conclusions based on 
the evidence on file at the time of written notification of 
the AOJ decision). 
 
In August 2002, the appellant submitted a Notice of 
Disagreement ("NOD") initiating an appeal of his denial.   
The RO construed this NOD as initiating an appeal with 
respect to the March 2002 rating decision.  However, the 
August 2002 NOD was filed within the appeal period for the 
underlying December 2001 rating decision and may be properly 
construed as an NOD with respect to the December 2001 
decision on the merits.   See 38 CFR §§20.201 and 20.302(a) 
(2004).  The Board is an appellate body not bound by the RO's 
jurisdiction rule under 38 C.F.R. § 3.104.   As the NOD was 
filed within one year from the date of original decision, the 
December 2001 RO rating decision did not become final for 
appellate purposes.   Thus, the Board finds that the "new 
and material evidence" standard does not apply to the claim 
for service connection of a bilateral shoulder disorder, and 
must be adjudicated on the merits.

In this decision, the Board reopens the appellant's claim of 
service connection for arthritis of the left wrist, and 
remands this issue to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Evidence submitted since a May 1987 denial of service 
connection for a left wrist disorder bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim 

2.  The appellant did not incur bilateral shoulder arthritis 
due to any incident of active military service nor did 
arthritis manifest within the first year following separation 
from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for a left wrist disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  The criteria for the establishment of service connection 
for arthritis of bilateral shoulders are not met. 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1131, 1132, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board has considered whether VA has satisfied its duty to 
provide notice and assist the appellant in the development of 
the claim pursuant to the provisions of the VCAA.  106 P.L. 
475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 
(West 2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini") it was held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The Pelegrini Court also held that the language 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that a VCAA notice be provided to a claimant before the 
initial unfavorable agency of original jurisdiction ("AOJ") 
decision on a claim for VA benefits.

In specific compliance with Quartuccio, a January 2002 RO 
letter fully provided notice of elements (1), (2) and (3), 
see above, and it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of a March 
2002 rating decision and a December 2003 Statement of the 
Case ("SOC"), the appellant was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  Specifically, the 
rating decision on appeal, the January 2002 RO letter, the 
March 2002 rating decision and the SOC told the appellant 
what was needed to establish his claim.

The December 2003 SOC also provided the appellant with the 
complete text of 38 C.F.R. § 3.159(b)(1).  While this element 
of the VCAA notice came after the initial adjudication of the 
claim, the Board finds that, when considering the 
notification letters and the other documents described above 
as a whole, the appellant was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  He has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Any aspects of VCAA compliant language that 
came after the initial determination would be harmless error 
on the facts of this case.  The appellant has not alleged 
that any notice deficiency exists in this case.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.  See Mayfield, 19 Vet. App. 103 (2005).

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.

In this case, the RO reviewed Pensacola VA Outpatient Clinic 
records submitted by the appellant dated February 2000 to 
December 2001.  The Board is not aware of any other VA or 
private treatment records existing that are relevant to the 
claim.  Furthermore, because there are no indications in the 
appellant's service medical records of the disability for 
which he seeks service connection, there is no indication of 
symptoms from the time of service, and the record lacks 
evidence that the appellant even has a current disability, 
there is no duty to seek a medical opinion with regard to the 
claim on appeal.  38 C.F.R. § 3.159(c)(4)(iii) (2004); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not indicate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

Merits of the Claims

New and Material Evidence;  Left Wrist Disorder

As noted, the appellant's claim of service connection for a 
left wrist disorder was last denied by rating decision dated 
in May 1987.  Although the appellant initiated an appeal, he 
did not complete the action by filing a Substantive Appeal, 
and the denial is final, in the absence of "new and material 
evidence."  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200; 20.302; Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001). That amendment does not apply in this case, as 
the appellant's claim to reopen was filed in December 1999.  
Thus, by "new and material evidence" is meant "evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).
When the claim was denied in May 1987, evidence was of record 
indicating that the appellant had sustained a left wrist 
fracture in 1971, which was casted for two weeks.  Although 
he was treated for left wrist tendinitis in late 1975, a VA 
examination in April 1987 and a non-VA examination that same 
month detected no evidence of residuals from the fracture.

Evidence submitted since the May 1987 denial of the claim 
includes the appellant's account of continued left wrist 
pain, as substantiated by medical records indicating that the 
appellant sought medical care for such pain.  The appellant 
is plainly competent to render such an account of symptoms as 
a layperson.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence 
means any evidence not requiring specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.).  

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  The appellant's account, presumed 
credible, suggests that he has had continuous wrist pain 
since his retirement from active military service, and is 
sufficient to constitute "new and material evidence" of a 
more comprehensive view of the circumstances of his claimed 
injury and its asserted history.  See 38 C.F.R. § 3.303(b) 
(Pertaining to chronicity of a disorder or continuity of 
symptoms) Savage v. Gober, 10 Vet. App. 488 (1997).

Because new and material evidence has been submitted, the 
claim of service connection for a left wrist disorder is 
reopened, and will be remanded for further development of the 
evidence.




Bilateral Shoulder Disorder

The appellant seeks service connection for bilateral shoulder 
arthritis.  The Board has reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: service records; SMRs; his contentions; the March 2000, 
June 2000, and December 2001 RO decisions and December 2003 
SOC, treatment records from the VAMCs in Biloxi, Mississippi 
and Pensacola, Florida, from February 2000 to December 2001.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the appellant's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

It is well settled that in order to be considered for service 
connection, a claimant must have a current disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  VA compensates veterans 
for disabilities incurred in service that affect earning 
capacity.  

However, the record is devoid of any history, clinical 
findings, diagnosis or treatment of the claimed bilateral 
shoulder arthritis.  Neither the appellant's enlistment 
examination nor his separation examination indicates any 
shoulder injuries, disabilities or conditions.  His VA clinic 
records do not reflect X-ray evidence confirming arthritis.  
There are no private medical treatment records reflecting 
diagnosis or treatment for bilateral shoulder arthritis.  In 
fact, no treatment or reported symptoms was shown between 
1986, when the appellant retired from service, and 2000, when 
the appellant first sought treatment for shoulder pain at the 
VAMC in Biloxi in February 2000.  

The only evidence suggesting that the appellant manifests 
bilateral shoulder arthritis consists of his self-diagnosis 
of bilateral shoulder arthritis, but his own lay belief as to 
current diagnosis holds no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 3.159(a) 
(2004).  As noted, the appellant is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
there is no incident in service to link the appellant's 
symptoms to service, and the appellant does not possess the 
medical expertise needed to state he currently has bilateral 
shoulder arthritis.

The preponderance of the evidence shows no current disability 
or disorder exists.  In reaching this decision, the Board has 
considered the "benefit-of-the-doubt doctrine"; however, as 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
service connection for a left wrist disorder is reopened.  To 
this extent, the claim is granted.

Service connection for bilateral shoulder arthritis is 
denied.
REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the appellant's left wrist claim is required.  
38 U.S.C.A. §§ 5012, 5103; 5103A; 5107.

The in-service treatment for a left wrist injury, and the 
appellant's report of current symptoms with a continuity of 
symptomatology since service, satisfies the requirements for 
an examination - i.e.,  there exists competent evidence of 
current symptoms and competent evidence of a relationship to 
service.  Duenas, 18 Vet. App. at 517.  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)  An examination is therefore needed to 
determine whether, currently, the appellant has arthritis of 
the left wrist or any other wrist condition that is related 
to his period of service.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The appellant will be afforded a VA 
examination, to be conducted by a 
qualified physician, to determine whether 
he has a left wrist disorder, including 
arthritis, that is linked to any incident 
of active military service.  All 
necessary clinical examinations to 
respond to the Board's inquiry should be 
conducted, to include radiographic 
studies if required.  His claims folder 
must be made available to the examiner 
for review, and the examiner must 
acknowledge such review in any report 
generated.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

3.  Upon completion of the above, the RO 
should then readjudicate the claim on 
appeal.  If the disability remains non-
service connected, the RO should send the 
appellant and his representative a 
supplemental statement of the case 
("SSOC") within an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


